—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Fredman, J.), dated January 14, 1992, which, upon a jury verdict, dismissed the complaint and dismissed the third-party complaint.
Ordered that the judgment is affirmed, with one bill of costs to the respondents.
On appeal, the plaintiff contends that the court’s charge to *610the jury was erroneous and denied her a fair trial. However, none of the alleged errors are preserved for appellate review. In any event, the charge as a whole properly instructed the jury on the applicable principles of law (see, Fleischer v Melmarkets, Inc., 174 AD2d 647, 648; Timmons v Hecker, 110 AD2d 762) and, thus, provides no basis for a reversal of the verdict. Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.